DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated Bortlein et al. (2014/0214157) “Bortlein”. 
Regarding claims 1 and 8, Bortlein discloses a stent (Fig. 10a) having a collapsed condition and an expanded condition (claim 41 and abstract disclose a stent having a radially expandable body), a prosthetic heart valve (abstract and Fig. 6d) comprising a stent having: a body 30 (Fig. 10a) having a longitudinal axis, an outflow end, an inflow end (the top and bottom ends of the body stent in Fig. 10a), and a diameter in the expanded condition of the stent (the diameter of body 30 in Fig. 10a); an anchoring section 31 (Fig. 10a) adjacent the inflow end, the anchoring section having a diameter in the expanded condition of the stent (as shown in Fig. 10a); and a transition section 45 between the body 30 and the anchoring section 31, the transition section 45 in the expanded condition of the stent having a diameter that is smaller than the diameter of the body 30 and smaller than the diameter of the anchoring section 31 (as shown in Fig. 10a, the transition section 45 has a smaller diameter to allow for the clamping member 80 to be received between the anchoring section 31 and the body 30), wherein the anchoring section 31 extends radially outwardly from the longitudinal axis of the body 30 (as shown in Fig. 10a) when the stent is in the expanded condition (Fig. 10a); and at least two prosthetic heart valve 40 leaflets positioned within the body (par. 0027 and Fig. 6a discloses an artificial valve with three leaflets).
Regarding claims 2 and 10, Bortlein discloses the anchoring section 31 includes a plurality of struts forming cells (anchoring section 31 comprises closed spaces in between stent struts).
Regarding claims 3 and 11, Bortlein discloses the anchoring section 31 is integral with the body 30 (as shown in Fig. 10a).
Regarding claims 6 and 14, Bortlein discloses the body is substantially cylindrical (par. 0028 discloses cylindrical shape). 
Regarding claims 7 and 15, Bortlein discloses the body 30 has a center portion between the inflow end and the outflow end, the center portion having a circumference that is larger than a circumference of the body on either side of the center portion when the stent is in the expanded condition (par. 0045 and Figs. 10a-10c disclose the body 30 has a conical shape and then in curves inwardly to the transition portion 45; the body includes a center portion adjacent the transition portion 45 where it curves inwardly and away from projections 50/55, this center portion has a circumference that is larger than the body circumference near the outflow end due to its conical shape and has a circumference larger than the body portion immediately adjacent the transition portion 45 where the body curves inwardly and away from the projections 50/55). 
Regarding claim 9, Bortlein discloses the at least two prosthetic heart valve leaflets are configured to be in a supraannular position with respect to a native valve annulus when implanted (the artificial valve 40 is placed in native valve channel 25 where the valve is fully capable of performing the intended use of being positioned suprannularly with respect to the native valve annulus; Fig. 6a and par. 0033).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bortlein et al. (2014/0214157) “Bortlein”.
Bortlein disclose the claimed invention of claims 1 and 8 including the anchoring section 31 extends radially outwardly from the longitudinal axis of the body at an angle (as shown in Fig. 10a the anchoring section radially extends away from the longitudinal axis of the body 30); except for disclosing the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of between about 80 degrees and about 100 degrees when the stent is in the expanded condition and the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of about 90 degrees when the stent is in the expanded condition.  However, since Bortlein does disclose the anchoring sections extends radially outwardly at an angle and is concerned with anchoring the stent within the heart, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of between about 80 degrees and about 100 degrees when the stent is in the expanded condition and the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of about 90 degrees when the stent is in the expanded condition, since these are result effective variables that contribute to the overall expansion and anchoring of the stent within the heart, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of between about 80 degrees and about 100 degrees when the stent is in the expanded condition and the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of about 90 degrees when the stent is in the expanded condition, would allow for the anchoring section to better engage the surrounding heart wall resulting in minimized unwanted movement of the stent post implantation.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of between about 80 degrees and about 100 degrees when the stent is in the expanded condition and the anchoring section extends radially outwardly from the longitudinal axis of the body at an angle of about 90 degrees when the stent is in the expanded condition, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774